09/11/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0253


                                        DA 20-0253
_________________



IN THE MATTERS OF C.B.,

             A Youth in Need of Care.                               ORDER




                                     _________________
       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on September 11, 2020 , this Court has determined that the brief does
not comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 11(6)(b) requires that the first page and cover of a brief must
include “. . . the title of the case from the tribunal in which the case originated or from
which an appeal is taken, adding the designations of the parties set forth in rule 2, and the
name, the venue of the tribunal, and the judge in which the case originated or from which
an appeal is taken . . . .” The Appellant’s brief contained the incorrect name and venue of
the tribunal and the judge who presided during the April 10, 2020 Order from which the
appeal was taken.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                            Electronically signed by:
                                                                                Laurie McKinnon
                                                                       Justice, Montana Supreme Court
                                                                              September 11 2020